Appeal by the defendant from a judgment of the Supreme Court, Queens County (Browne, J.), rendered October 26, 1995, convicting him of criminal possession of stolen property in the third degree, grand larceny in the third degree, and unauthorized use of a motor vehicle in the third degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
The defendant’s claim that his guilt was not proven beyond a reasonable doubt is unpreserved for appellate review (see, People v Bynum, 70 NY2d 858; People v Udzinski, 146 AD2d 245). In any event, viewing the evidence in the light most favorable to the People (see, People v Contes, 60 NY2d 620), it was legally sufficient to establish the defendant’s guilt beyond a reasonable doubt. Moreover, upon the exercise of our factual review power, we are satisfied that the verdict was not against the weight of the evidence (see, CPL 470.15 [5]).
The defendant’s contention that he was deprived of the effective assistance of counsel is without merit (see, People v Flores, 84 NY2d 184, 187; People v Garcia, 75 NY2d 973; People v Baldi, 54 NY2d 137; People v Tomala, 182 AD2d 848; People v Sullivan, 153 AD2d 223).
The defendant’s sentence was not excessive (see, People v Suitte, 90 AD2d 80).
The defendant’s remaining contentions are either unpreserved for appellate review (see, CPL 470.05 [2]) or without *488merit. Ritter, J. P., Thompson, Friedmann and McGinity, JJ., concur.